 USDC IN/ND case 2:21-cv-00200-PPS-JPK document 1 filed 06/24/21 page 1 of 8


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

DANIEL J. CARTER,                         )
                                          )
       Plaintiff,                         )
                                          )
               v.                         )         No. 2:21-cv-200
                                          )
PORTER COUNTY EDUCATION                   )
SERVICES;                                 )         JURY TRIAL DEMANDED
LISA FLYNN, in her official and           )
individual capacities;                    )
                                          )
       Defendants.                        )

            Complaint for Declaratory and Injunctive Relief and Damages

Introduction

1.     From 2012 to 2015, and then from 2017 to 2021, Daniel Carter was employed Porter

County Education Services, an agency formed by a number of school corporations in

Porter County to provide special education services within the corporations. During the

2020-2021 school year he was employed as a special education aide at Chesterton Middle

School, a school within the Duneland School Corporation. During a meeting of an after-

school club for which he volunteered, he noticed that an 8th grade student was playing

with tarot cards that she had brought to the meeting. Mr. Carter talked to the student

about the artwork on the cards and told the student that his wife had tarot cards that also

had striking artwork. The student was not “reading” the cards and Mr. Carter knows

nothing about tarot cards other than to admire the artwork. He told the student that he
                                              [1]
 USDC IN/ND case 2:21-cv-00200-PPS-JPK document 1 filed 06/24/21 page 2 of 8


would try to remember to bring the cards to show her. About a week later he saw the

student at the school after the end of the school day. He showed the student the cards at

the school and briefly talked to her. He was summarily fired by defendants for discussing

“topics in no way related to your duties” with a student “outside your workday.” The

actions of the defendants violate the First Amendment to the United States Constitution

and plaintiff is entitled to an injunction reinstating him to his employment and is also

entitled to his damages.

Jurisdiction, venue, and cause of action

2.     This Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331.

3.     Declaratory relief is authorized by 28 U.S.C. §§ 2201, 2202 and by Rule 57 of the

Federal Rules of Civil Procedure.

4.     Venue is proper in this district pursuant to 28 U.S.C. § 1391.

5.     This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation,

under color of state law, of rights secured by the Constitution of the United States.

Parties

6.     Daniel J. Carter is an adult resident of Porter County, Indiana.

7.     Porter County Educational Services is a public entity established pursuant to

Indiana Code § 36-1-7-1, et seq., by a number of school corporations in Porter County,

including Duneland School Corporation, to provide special educational services to their

students.


                                            [2]
 USDC IN/ND case 2:21-cv-00200-PPS-JPK document 1 filed 06/24/21 page 3 of 8


8.     At all relevant times, Lisa Flynn was the Duneland District Director of Porter

County Education Services. She is sued in her official and individual capacities.

Factual allegations

9.     Daniel J. Carter was employed as an aide providing special educational services

by Porter County Educational Services beginning in 2012 until 2015 and then he was

reemployed in 2017.

10.    For the 2020 to 2021 school year, Mr. Carter was placed at the Chesterton Middle

School, one of the schools within the Duneland School Corporation.

11.    The school contains students in the 7th and 8th grades.

12.    The school had clubs that met at the school after the school day ended.

13.    Mr. Carter volunteered to assist with two of the clubs, the Tabletop Games Club

and the Acceptance Club. He was one of a number of adults associated with the school

who assisted with the clubs.

14.    In late April at a meeting of the Acceptance Club he noted that one of the students,

an eighth grader, had a pack of tarot cards, which are playing cards that some use for

attempting to divine the future.

15.    Tarot cards frequently have ornate artwork on them.

16.    The student was not a special education student, but as a faculty assistant to the

club, Mr. Carter thought it appropriate to talk to the student, particularly as the purpose

of the club was to foster acceptance.


                                            [3]
 USDC IN/ND case 2:21-cv-00200-PPS-JPK document 1 filed 06/24/21 page 4 of 8


17.   Therefore, when Mr. Carter saw the student looking at her cards, he approached

her and told her that his wife had a deck of tarot cards that had very nice artwork on

them, and he would be happy to bring them to the school and show them to her.

18.   The student indicated that she would like to see them.

19.   Mr. Carter does not know how to “read” tarot cards to attempt to divine the future

or for any other purpose. He just admired the artwork on the cards.

20.   The conversation with the student was brief.

21.   After the conversation, Mr. Carter remembered to obtain the cards from his wife

and kept them in his car.

22.   On May 7, 2021, he saw the student in the school shortly after the school day had

ended.

23.   The student was inside the school, near its entrance, waiting for a parent to take

her home.

24.   When he saw the student, Mr. Carter remembered that he still had the cards in his

car, and he went to the car and retrieved them and approached the student.

25.   He showed her the artwork on the cards, and they spoke for between 5 and 10

minutes.

26.   On May 11, 2021, he was called into the office at Chesterton Middle School where

he met with a number of administrators from the school; an Assistant Superintendent of




                                          [4]
 USDC IN/ND case 2:21-cv-00200-PPS-JPK document 1 filed 06/24/21 page 5 of 8


the Duneland School Corporation; and Ms. Flynn, the Duneland District Director of

Porter County Education Services.

27.    Mr. Carter was informed that there was a report that he had shown a student tarot

cards and one of the persons present noted that these were considered “occult” items.

28.    Mr. Carter indicated that he did not know how to “read” the cards or use them for

“occult” or any other purpose. He explained that he was interested in the artwork and

that is what he was showing during his brief conversation with the student.

29.    Mr. Carter was told that he was going beyond his duties and that he was talking

to the student outside of school hours.

30.    His volunteer work with the school clubs also involved activities beyond his

employment duties and talking to students outside of school hours.

31.    He is aware that other school employees frequently will have casual and polite

conversations with students outside of school hours that may not pertain to school

activities.

32.    Mr. Carter was sent home with pay.

33.    However, at 3:30 p.m. that afternoon he received a telephone call from Ms. Flynn

stating that he had been terminated from his position and that he would be receiving a

letter to that effect.

34.    He eventually received a letter from Porter County Education Services, signed by

Ms. Flynn, dated May 18, 2021, that states in its entirety:


                                             [5]
 USDC IN/ND case 2:21-cv-00200-PPS-JPK document 1 filed 06/24/21 page 6 of 8


       Dear Mr. Carter,

       As previously advised, your employment with Porter County Education
       Services was terminated effective May 14, 2021. The decision was made
       after receiving a report of your approach of and interaction with a student.
       This interaction occurred outside your workday with a student who is not
       part of your assigned duties for PCES, and, as you acknowledge, about
       topics in no way related to your duties.

35.    Mr. Carter’s conversation with the student about the artwork on the tarot cards

was about a matter of public concern in that discussion about the art on the cards is

expression for which there is potentially a public. Indeed, the internet reflects the interest

in the art of tarot cards. See, e.g., Margaret Carrigan, THE ART NEWSPAPER, The art of tarot,

from the Renaissance to today, Aug. 7, 2020, https://www.theartnewspaper.com/gallery/the-

art-of-tarot         (last   visited    June    20,            2021);   ETSY,        Tarot   card    art,

https://www.etsy.com/market/tarot_card_art (last visited June 20, 2021); WE PRESENT, The

Art    of      the       Tarot—Seeing    despair,         or     the    start   of     something    new,

https://wepresentwetransfer.com/story/the-art-of-the-tarot/ (last visited June 20, 2021).

36.    There was nothing improper or inappropriate with Mr. Carter sharing the artwork

with the student who had expressed an interest in viewing it and the defendants had no

justifications or reasons to discharge Mr. Carter for showing the cards and discussing

their artwork with the student.

37.    His sharing of the artwork on the tarot cards and the brief discussion that he had

with the student about the artwork did not disrupt or otherwise interfere with or hinder



                                                    [6]
 USDC IN/ND case 2:21-cv-00200-PPS-JPK document 1 filed 06/24/21 page 7 of 8


the educational functions of the Chesterton Middle School, the Duneland School

Corporation, or Porter County Education Services.

38.   But for Mr. Carter showing the tarot cards and discussing their artwork with the

student, he would not have been discharged by the defendants.

39.   Defendants’ actions have caused Mr. Carter the loss of income and other damage.

40.   At the current time, Mr. Carter is also being caused irreparable harm for which

there is no adequate remedy at law.

41.   At all times defendants have acted under color of state law.

Jury trial demand

42.   Plaintiff demands a trial by jury on all claims so triable.

Legal claim

43.   The actions of defendants in discharging plaintiff violated plaintiff’s rights

protected by the First Amendment to the United States Constitution.

      WHEREFORE, plaintiff requests that this Court:

      a.      Accept jurisdiction of this case and set it for hearing at the earliest

      opportunity.

      b.      Declare that defendants have violated the constitutional rights of plaintiff

      for the reasons noted above.

      c.      Enter a preliminary injunction, later to be made permanent, ordering

      defendants to immediately reinstate plaintiff to his former position.


                                            [7]
USDC IN/ND case 2:21-cv-00200-PPS-JPK document 1 filed 06/24/21 page 8 of 8


     d.    After trial, award plaintiff his damages.

     e.    Award plaintiff his costs and reasonable attorneys’ fees pursuant to 42

     U.S.C. § 1988.

     f.    Award all other proper relief.




                                                       Kenneth J. Falk
                                                       Stevie J. Pactor
                                                       ACLU of Indiana
                                                       1031 E. Washington St.
                                                       Indianapolis, IN 46202
                                                       317/635-4059
                                                       fax: 317/635-4105
                                                       kfalk@aclu-in.org
                                                       spactor@aclu-in.org

                                                       Attorneys for Plaintiff




                                         [8]
